Citation Nr: 0300792	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-11 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to Dependents' Educational Assistance 
(DEA) pursuant to the provisions of 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to 
November 1946, and from September 1950 to November 1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to 
service connection for the cause of the veteran's death, 
DIC, and DEA benefits.  The appellant is the veteran's 
widow.

A Videoconference Hearing was held in August 2001 before 
the Board Member signing this document.  The transcript of 
the hearing testimony is on file.

In December 2001, the Board remanded this case for 
additional development to include compliance with the 
notification and development action required by the VCAA.  
The additional development has been completed and the case 
is now returned to the Board.  

Establishing service connection for the cause of death of 
the veteran establishes a widow's entitlement to DIC.  
Another way to establish entitlement to this benefit is by 
means of 38 U.S.C.A. § 1318.  This law essentially 
provides for an award of DIC as if the veteran's death 
were service connected, if he was rated totally disabled 
for a period of 10 years immediately preceding death.  The 
Board has imposed a temporary stay on the adjudication of 
claims for DIC pursuant to 38 U.S.C.A. § 1318 in 
accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
not inconsistent on the "hypothetical entitlement" issue 
under § 1318 or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims will remain in effect 
pending the completion of the directed rulemaking.  
Therefore, this issue will not be addressed in the current 
decision.

Inasmuch as the above-mentioned issue is not inextricably 
intertwined with the issue of the appellant's entitlement 
to service connection for the cause of the veteran's 
death, the Board in this decision will decide the latter 
issue.

Because entitlement to DEA benefits under 38 U.S.C.A. 
Chapter 35 could be awarded if entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is established, the Board will 
defer further consideration of the DEA benefits issue at 
this time.  Once the stay is lifted to allow for 
adjudication of the appellant's entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, the Board can proceed 
to adjudicate the issue of entitlement to DEA benefits.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to 
substantiate her claim.

2.   The death certificate reveals that the veteran died 
on October 21, 1998 and the immediate cause of his death 
was acute myocardial infarction.  There were no other 
significant conditions listed as contributing to the cause 
of death.  No autopsy was performed.

3.  Prior to his death, the veteran was service-connected 
for schizophrenia, evaluated as 30 percent disabling.  
There were no other service-connected disorders.

4.  Heart disease was not clinically evident during the 
veteran's active service and the record contains no 
indication that any such disease was manifest to a 
compensable degree within a year following his service 
discharge or that any disabilities which caused or 
contributed to his death were causally related to his 
active service or any in-service incident.

5.  The preponderance of the evidence shows that the 
veteran's service-connected schizophrenia did not caused 
or aggravated the myocardial infarction that caused his 
death, likewise the preponderance of the evidence shows 
that the service-connected schizophrenia did not 
contribute substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, or which may 
be presumed to have been incurred in service, and a 
service-connected disability did not contribute 
substantially or materially to cause his death.  
38 U.S.C.A. §§ 1110, 1310, 1312, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the appellant's claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her claim and which information and evidence 
she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf by means 
of letters in April 1999, December 2001, July 2002; the 
discussion in the January 1999 rating decision; by the 
Board Remand in December 2001; the April 1999 statement of 
the case; and October and December 2002 supplemental 
statements of the case. 

Therefore, VA has no outstanding duty to inform her that 
any additional information or evidence is needed.

VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d).  The duty to 
assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified 
by the appellant, VA must notify her of the identity of 
the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further 
action to be taken.    

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
There does not appear to be any outstanding medical 
records that are relevant to this appeal.  The claim file 
was reviewed by a VA medical expert in August 2002 who 
offered a medical opinion addressing the issue on appeal.  
Service medical records as well as VA and private 
outpatient and hospital treatment records have been 
associated with the claims file.  In addition, the 
appellant had the opportunity to testify at a hearing in 
August 2001.  As noted the claim was remanded by the Board 
in December 2001 subsequent to that hearing to obtain 
additional evidence and the VA medical opinion.

Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant.  
As there is no indication that there are additional 
records that should or could be obtained, and it appears 
that all pertinent evidence is on file, no further 
development is indicated.

Background.  The appellant and her representative contend, 
in essence, that service connection should be granted for 
the cause of the veteran's death.  The appellant has 
asserted her belief that the veteran's service-connected 
schizophrenia caused stress and anxiety which contributed 
to the acute myocardial infarction which caused his death.  

The veteran died at home on October 21, 1998.  The cause 
of death is listed on the death certificate as acute 
myocardial infarction. No other significant conditions 
were listed and the death was considered natural.  During 
the veteran's lifetime, service connection had been 
established for schizophrenia, chronic undifferentiated 
type, assessed as 30 percent disabling.  

The file contains a November 1998 letter from James A. 
Robeson, M.D., stating that he treated the veteran for 17 
years.  Dr. Robeson opined that the veteran's, "nervous 
condition created chronic problems of stress and anxiety 
which was certainly a factor in his myocardial infarction 
and had some relationship with his death."

The file also contains a July 1984 letter from F. Lopez, 
M.D., who notes that he treated the veteran for 7 years.  
Neither Dr. Robeson's nor Dr. Lopez's medical records 
concerning the veteran are of file.

The RO denied the appellant claim of entitlement to 
service connection for the cause of the veteran's death in 
January 1999.  In making that determination, the RO noted 
that Dr. Robeson's opinion was not supported by any 
clinical evidence.  In addition, the RO denied DIC and DEA 
benefits on the grounds that a permanent and total 
disability under the laws of the VA was not in existence 
at the time of death, and that the veteran was not rated 
totally disabled due to a service-connected disability for 
at least 10 years at the time of death.

At a Videoconference Hearing in August 2001, the 
appellant, in essence, testified that the veteran received 
psychiatric treatment through the VA on a fee basis.  
Initially he was seen by Dr. Lopez, and then by Dr. Sam 
West, after Dr. Lopez retired.  The appellant contended 
that the acute myocardial infarction which caused the 
veteran's death was related to his schizophrenia.  She 
noted that in talking with Dr. Robeson, he indicated that 
nervousness, depression, etc., does lead to heart attacks.  
She also testified that the veteran was awarded Social 
Security Administration (SSA) benefits in the early 1980s.

Subsequently the Board in December 2001 remanded this 
claim to gather additional medical evidence and to obtain 
a VA medical opinion regarding the cause of the veteran's 
death.

The RO was notified in January 2002 that the veteran's SSA 
files were destroyed and no longer available.

In a VA expert opinion dated in August 2002, the examiner 
noted that he reviewed the veteran's claims file.  He 
noted the veteran died at the age of 72 due to a 
myocardial infarction.  He had a history of diabetes 
mellitus as well as hypertension.  He also had a history 
of 2 heart attacks expiring during the second attack.  The 
examiner opined that the veteran died mainly because of 
acute myocardial infarction.  This was very common with a 
history of diabetes and hypertension.  As these disorders 
over a long period of time can create atherosclerosis 
which was mostly responsible for coronary artery disease 
and the veteran's death.  The examiner further opined that 
the veteran's service connected schizophrenia "has not 
been responsible mainly for the patient's death."  He died 
because of acute myocardial infarction.  This could be one 
of the complications of hypertension and diabetes.  
Medical literature was also reviewed which also revealed 
that cause of acute myocardial infarction could be related 
to hypertension and diabetes not to schizophrenia.

In November 2002 medical records were received from the 
appellant's attorney from the following sources:

1. Sam C. West, Jr., M.D., Ph.D., dated from September 
1992 through September 1998;
2. Chris E. Byard, M.D., dated from May 1992 to June 
1998;
3. Southeast Alabama Medical Center, dated in April 
1992;
4. Statement from Dr. Fernando Lopez, F.A.P.A., 
Psychological Medicine, dated in September 1987; and
5. Statement from the Social Security Administration, 
dated in October 2002.

The statement from the Social Security Administration 
reflects that the veteran was determined to be disabled as 
of June 1983 and that he was diagnosed with schizophrenia 
at the time he became entitled to monthly disability 
benefits.

Dr. Lopez in the letter of September 1992 reported that he 
had been seeing the veteran for a paranoid schizophrenic 
condition in the past 12 years on the average of 3 times a 
year whenever he needed to renew his prescription for 
Thorazine.  Dr. Lopez noted that Dr. Robeson was his 
family physician and was treating him for, among other 
things, a diabetic condition.  Dr. Lopez stated that the 
veteran was retired and his symptoms included lack of 
energy and interest.

The records from Dr. West reflect that he saw the veteran 
in December 1992 as a referral from Dr. Lopez for 
evaluation and followup.  The veteran reported that he had 
not been hospitalized for psychiatric symptoms since 1958.  
He had had a heart attack in April and was treated with 
angioplasty with good success.  He was on medication for 
psychiatric symptoms, heart problems, diabetes, and 
gastritis.  Examination revealed that his psychiatric 
symptoms were well controlled.  Subsequent followup 
treatment notes through September 1998 reflect that the 
veteran was doing generally well except for occasional 
episodes of paranoid ideation which were generally 
controllable and relatively rare.  When he was seen in 
June 1998 it was noted that he had been having continued 
difficulty with orthostasis.  It was noted that Thorazine 
might aggravate the orthostasis and he was switched to 
Zyprexa.  When he was seen for the last time on September 
16, 1998, it was noted that he had been doing much better 
with the Zyprexa.  His sleep had improved somewhat he had 
had no further difficulty with orthostasis though he had 
also been taken off Lopressor by Dr. Robeson with no 
significant increase in blood pressure.  His appetite had 
remained good.  He went to church about once a week and 
had been exercising regularly at the gym.  He appeared 
friendly and cooperative with no overt psychotic symptoms 
and he reported none.

Medical records for the veteran from the Southeast Alabama 
Medical Center show that the veteran was hospitalized in 
April 1992 when he presented to the emergency department 
with severe onset of chest tightness after walking.  An 
EKG revealed findings of an acute anterior wall myocardial 
infarction.  It was noted that he was a long-standing 
diabetic under the care of Dr. Robeson.  The veteran 
underwent a successful coronary angioplasty of an 80 to 90 
percent stenosis in the mid left anterior descending 
coronary artery.  Final diagnoses given when the veteran 
was released from the hospital later in April 1992 were as 
follows:  (1) Acute anterior myocardial infarction; (2) 
coronary artery disease; (3) Type II diabetes mellitus; 
(4) history of depression; (5) history of glaucoma; and 
(6) history of reflux esophagitis.

Medical records from Dr. Byard show that the veteran was 
hospitalized at the Flowers Hospital in Dothan, Alabama, 
in July 1992 for evaluation of chest pain and near 
syncope.  He underwent left heart catheterization with 
left anterior coronary angiography.  Coronary angiography 
revealed occlusion of a nondominant right coronary artery.  
The LAD had a 50% stenosis in its mid segment at the site 
of the previous complete occlusion.  Post-catheterization 
he had no significant complications.  Continuous cardiac 
monitoring revealed occasional isolated PVCs with rare 
episodes of ventricular coupling.  The veteran was 
continued on his usual oral hypoglycemic dosage and placed 
on a diet for his diabetes.  It was noted that the 
remainder of the veteran's problems required no further 
evaluation during this hospitalization.  He was released 
from the hospital later in July 1992.  Discharge diagnoses 
included orthostatic hypotension secondary to medications; 
chest pain with features both typical and atypical for 
angina; coronary artery disease; severe left ventricular 
dysfunction; Type II diabetes mellitus; history of 
esophageal reflux; history of depression; status post 
removal of let testicle; and history of pneumonia.  
Cardiology follow-up notes for 1993 through June 1998 were 
also submitted into evidence.


Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection will be presumed for certain chronic 
diseases, including a cardiovascular disorder, which are 
manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. 
§ 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there 
was a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 
3.312(c)(1).  If the service-connected disability affected 
a vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects 
of other diseases.  38 C.F.R. § 3.312(c)(2).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Analysis.  The veteran died in October 1998 of a 
myocardial infarction.  The appellant asserts that there 
is a relationship between the veteran's service-connected 
schizophrenia and the myocardial infarction which caused 
the veteran's death.  Dr. Robeson, in a letter dated in 
November 1998, reported that he had treated the veteran 
for 17 years and that the veteran had a chronic nervous 
condition which "created chronic problems of stress and 
anxiety which was certainly a factor in his myocardial 
infarction and had some relationship with his death."  In 
support of her claim, she also submitted medical records 
from Drs. Lopez, West, and Byard, as well as treatment 
records from the Southeast Alabama Medical Center.  She 
also obtained a statement from the Social Security 
Administration which reflects that the veteran was found 
to be disabled as of June 1983 due to schizophrenia.

The Board is charged with the duty to assess the 
credibility and weight to be given to the evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has 
the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In doing so, the Board is free to favor one 
medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board finds that the statement by Dr. Robeson has 
limited probative value.  Dr. Robeson did not provide any 
reasons or bases for his opinion.  Dr. Robeson merely 
stated that the veteran's nervous disorder "had some 
relationship with his death."  The Board observes that the 
Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In the 
November 1998 statement, Dr. Robeson did not indicate that 
the veteran's nervous disorder actually caused or 
exacerbated the myocardial infarction.  He only stated 
that the disorder "had some relationship with his death."

The RO requested a medical opinion as to any relationship 
between the veteran's death and his service-connected 
schizophrenia.  In the August 2002 VA expert opinion, a VA 
physician reviewed the veteran's claims folder, noting he 
died at the age of 72 due to a myocardial infraction.  He 
had a history of diabetes mellitus and hypertension.  He 
also had a history of 2 heart attacks, expiring during the 
second attack.  The examiner opined that the veteran died 
mainly because of acute myocardial infarction which was 
very common with a history of diabetes and hypertension.  
As these disorders over a long period of time can create 
atherosclerosis which was mostly responsible for coronary 
artery disease and the veteran's death.  The examiner 
further opined that the veteran's service connected 
schizophrenia "has not been responsible mainly for the 
patient's death."  Medical literature was also reviewed 
which also revealed that cause of acute myocardial 
infarction could be related to hypertension and diabetes, 
not to schizophrenia.

The Board finds the VA expert medical opinion to have 
great evidentiary weight.  The VA physician is competent 
to render a medical opinion as to whether the veteran's 
service-connected schizophrenia contributed to the 
veteran's death.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 
284 (1997).  The physician reviewed the veteran's medical 
records and claims folder, and therefore the opinion was 
rendered with knowledge of the specific facts of the 
veteran's case.  He also provided reasons and bases for 
the conclusion and pointed to the evidence which supported 
the conclusion.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000). 

The Board notes there is no medical evidence of record 
which shows that the myocardial infarction causing the 
veteran's death was related to the veteran's period of 
service or was incurred in service.  The service medical 
records are negative for any complaints or findings 
indicative of cardiovascular pathology and the first 
myocardial infarction did not occur until 1992.  There is 
no medical evidence of record which associates the cause 
of the veteran's death to his period of service.  For 
reasons stated above, the Board finds that the medical 
opinion of the VA physician provides the most probative 
evidence as to the possibility of a relationship between 
the myocardial infarction and the service-connected 
disability and establishes that the service-connected 
disability was unrelated to the myocardial infarction and 
did not contribute to cause the veteran's death.

The additional medical records received in November 2002 
from Drs. Lopez, West, and Byard provide no evidence which 
would tend to link the myocardial infarction which caused 
the veteran's death to his military service or to the 
service-connected schizophrenia.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory 
cause of the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  Therefore the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The 
benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

